Citation Nr: 1229774	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  09-00 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for degenerative disc disease of the lumbar spine, to include a disability evaluation in excess of 20 percent from June 1, 2007 to April 11, 2008, and an evaluation in excess of 20 percent as of August 1, 2008.  

2.  Entitlement to a disability evaluation in excess of 10 percent for radiculopathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from September 1985 to September 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, denying the claims currently on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a statement received by VA in February 2010, the Veteran requested that additional medical evidence be obtained before a decision is rendered on his claim.  The Veteran reported that he was still receiving treatment at the VA Medical Center (VAMC) in Pensacola, Florida and that he saw a neurosurgeon in May 2009.  The most recent record of VA medical treatment in the claims file is dated September 2008.  As such, records prepared since September 2008 from the VAMC in Pensacola, Florida should be obtained and incorporated into the claims file before appellate review may proceed.  

The Veteran also requested that if these records were insufficient to render a favorable decision then he would like to be scheduled for a new VA examination to determine the current level of severity of his service-connected lumbar spine disability and radiculopathy of the right lower extremity.  As it has been more than three and a half years since the Veteran's last VA examination, and since he has expressed interest in a new examination, he should be scheduled for a new examination before the Board proceeds with appellate review.  


	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

1.  The RO/Appeals Management Center (AMC) should obtain all VA treatment records from the Pensacola, Florida VAMC prepared since September 2008.  All records that are obtained must be incorporated into the claims file.  

2.  The Veteran should also be scheduled for a VA examination to determine the current level of severity of his service-connected degenerative disc disease of the lumbar spine with radiculopathy of the right lower extremity.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner prior to the scheduled examination.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's lumbar spine disability, including limitation of motion and any periods of incapacitation due to intervertebral disc syndrome.  

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  

Finally, the examiner should perform neurological testing and describe in detail all symptomatology associated with the Veteran's right lower extremity radiculopathy.  The Veteran's lay statements regarding his symptomatology must also be noted in the claims file.  

3.  The RO/AMC should then review the claims file and all additional development to ensure that the mandates of this remand have been satisfied.  If additional development is deemed necessary, these steps should be taken prior to returning this case to the Board.  

4.  After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


